


EXHIBIT 10.12




AMENDED AND RESTATED EMPLOYMENT AGREEMENT
Effective as of December 29, 2008
This Agreement is entered into and made effective as of December 29, 2008 (the
“Effective Date”) between Tanger Properties Limited Partnership (the “Company”)
and VIRGINIA R. SUMMERELL (the “Executive”). The Company and the Executive are
sometimes referred to individually as a “Party” and collectively as the
“Parties.”
RECITALS
A.    The Company and the Executive have agreed upon the terms and conditions of
the Executive's employment by the Company. The Company and the Executive entered
into an Employment Agreement dated January 1, 2008 (the “Prior Agreement”).
B.    The Parties intend to set forth herein the entire agreement between them
with respect to Executive's employment by the Company. The Parties intend to
modify, amend and restate their Prior Agreement upon the terms and conditions
set forth herein.
Now therefore in consideration of the foregoing recitals and the promises
contained herein the Parties agree as follows:
1.
EMPLOYMENT AND DUTIES.



1.Employment. During the Contract Term (as defined herein), the Company will
employ the Executive and the Executive shall serve the Company as a full-time
employee upon and subject to the terms and conditions of this Agreement. The
Executive's employment hereunder may be terminated before the end of the
Contract Term only as provided in Section 5 of this Agreement.


2.Position and Responsibilities. Executive has been elected and is currently
serving as Vice President, Treasurer and Assistant Secretary. During the
Executive's employment hereunder, her primary duties, functions,
responsibilities and authority will include developing and maintaining banking
relationships, overseeing all project and corporate finance transactions and
managing treasury systems. Further, Executive shall perform such other duties as
are assigned to her by the Chief Executive Officer, Chief Operating Officer
and/or the Board of Directors.


3.Time and Effort. During the Contract Term, Executive shall be employed on a
full-time basis and shall devote her best efforts and substantially all of her
attention, business time and effort (excluding sick leave, vacation provided for
herein and reasonable time devoted to civic and charitable activities) to the
business and affairs of the Company.






--------------------------------------------------------------------------------




2.PERIOD OF EMPLOYMENT.


1.Initial Contract term. The period of employment pursuant to the Prior
Agreement began on January 1, 2008 (the “Commencement Date”) and shall extend
through December 31, 2010 (the “Initial Contract Term”), unless earlier
terminated as provided in Section 5 or extended as provided in this
Section 2. The calendar year beginning January 1, 2008 and each calendar year
thereafter during the Contract Term is sometimes herein referred to as a
“Contract Year.”


2.Extended Contract Term. The Contract Term shall be automatically extended at
the end of the Initial or an Extended Term for one additional Contract Year
(sometimes herein referred to as an “Extended Term”) unless either the Executive
or the Company shall give written notice to the other of them that the Contract
Term shall not be so extended at least one hundred eighty (180) days prior to
the end of the Initial or an Extended Term. An Extended Term shall be upon the
same terms and conditions as were applicable to the Initial Term except that the
Annual Base Salary shall be the Executive's Annual Base Salary for the Contract
Year immediately preceding the Extended Term. References herein to the “Contract
Term” of this Agreement shall refer to the Initial Term as extended pursuant to
this Section.


3.COMPENSATION.


1.Base Salary. As compensation for Executive's services performed pursuant to
this Agreement, Employer will pay Executive an “Annual Base Salary” of $173,600
for the Contract Year beginning January 1, 2008 and, with respect to each
Contract Year thereafter an amount agreed upon by Executive and the Company but
not less than $173,600. The Annual Base Salary shall be paid in equal
installments in arrears in accordance with Employer's regular pay schedule.


2.Bonus or Incentive Compensation. As additional compensation for services
rendered, the Executive shall receive such bonus or bonuses as the Company's
Board of Directors may from time to time approve including without limitation
awards under the Company's Incentive Award Plan. Such bonuses may be payable in
cash (a “Cash Bonus”) and/or in the form of equity based compensation as allowed
under the Company's Incentive Award Plan, provided, however, that any Cash Bonus
shall be payable on or prior to the fifteenth (15th) day of the third (3rd)
calendar month following the end of the calendar year with respect to which such
Cash Bonus relates.


4.EMPLOYEE BENEFITS.


1.Executive Benefit Plans. Executive shall participate in the employee benefit
plans (including group medical and dental plans, a group term life insurance
plan, a disability plan and a 401(k) Savings plan) generally applicable to
employees of the Company, as those plans may be in effect from time to time.


2.Expenses. Subject to Section 10.2(e), the Company shall promptly reimburse the
Executive for all reasonable travel and other business expenses incurred by the
Executive in the performance of her duties to the Company hereunder. Executive
shall observe and comply with the Company's policies with respect to such
reimbursements as in effect from time to time. At least monthly, Executive will
submit such records and paid bills supporting the amount of the expenses
incurred and to be reimbursed as the Company shall reasonably request or as
shall be required by applicable laws.






--------------------------------------------------------------------------------




3.Vacation. Executive shall have the number of days of paid vacation during each
calendar year that are provided to employees of the Company with the same number
of years of service as Executive has pursuant to the Company's vacation policy
described in the Company's employee handbook in effect on the first day of that
calendar year.


5.TERMINATION OF EMPLOYMENT.


1.Termination Circumstances. Executive's employment hereunder may be terminated
prior to the end of the Contract Term by the Company or the Executive, as
applicable, without any breach of this Agreement only under the following
circumstances:


(a)    Death. Executive's employment hereunder shall terminate upon her death.
(b)    Disability. The Company may terminate Executive's employment upon her
Disability.
(c)    Cause. The Company may terminate the Executive's employment hereunder for
Cause.
(d)    Good Reason. Executive may terminate her employment for Good Reason.
(e)    Without Cause. The Company may terminate Executive's employment hereunder
other than for Cause for any or no reason upon 30 days notice.
(f)    Resignation without Good Reason. The Executive may resign her employment
without Good Reason upon 90 days written notice to the Company.
(g)    Resignation following a Change of Control. The Executive may terminate
her employment during the period commencing on the date of the first Change of
Control to occur following the Effective Date and ending on the 75th day
following such Change of Control (the “Cessation Date”) by written notice
provided to the Company on or prior to the 60th day following such Change of
Control.
Except as may otherwise be expressly provided in Section 7.1(a) or in any
written agreement between the Company and Executive with respect to the issuance
of awards under the Company's Incentive Award Plan, upon termination of
Executive's employment, Executive shall be entitled to receive only the
compensation accrued but unpaid for the period of employment prior to the date
of such termination of employment and shall not be entitled to additional
compensation. Such accrued compensation shall be paid in accordance with the
Company's ordinary payment practices and, in any event, on or prior to the
fifteenth (15th) day of the third (3rd) calendar month following the end of the
calendar year in which the date of termination occurs.
2.Notice of Termination. Any termination of the Executive's employment hereunder
by the Company or by the Executive (other than by reason of the Executive's
death) shall be communicated by a notice of termination to the other party
hereto. For purposes of this Agreement, a “notice of termination” shall mean a
written notice which (i) indicates the specific termination provision in the
Agreement relied upon, (ii) sets forth in reasonable detail any facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision indicated and (iii) specifies the effective date
of the termination.






--------------------------------------------------------------------------------




6.AGREEMENT NOT TO COMPETE.


1.Covenant Against Competition. Executive agrees that during the term of
Executive's employment hereunder and (i) if Executive's employment is terminated
by the Company for Cause or by Executive without Good Reason, for one hundred
eighty (180) days after the date of such termination or (ii) if Executive
receives the Severance Payment described in Section 7.1(a) if this Agreement
because of a termination of her employment by the Company without Cause or by
Executive for Good Reason, from the date of such termination through the first
anniversary of such termination date, Executive shall not, directly or
indirectly, as an employee, employer, shareholder, proprietor, partner,
principal, agent, consultant, advisor, director, officer, or in any other
capacity,


(1)    engage in activities involving the development or operation of a
manufacturers outlet shopping center which is located within a radius of fifty
(50) miles of a retail shopping facility which, within the 365 day period ending
on the date of the termination of Executive's employment hereunder, was owned
(with an effective ownership interest of 50% or more), directly or indirectly,
by the Company or was operated by the Company;
(2)    engage in activities involving the development or operation of a
manufacturers outlet shopping center which is located within a radius of fifty
(50) miles of any site which, within the 365 day period ending on the date of
the termination of Executive's employment hereunder, the Company or its
affiliate negotiated to acquire and/or lease for the development or operation of
a retail shopping facility;
(3)    engage in activities involving the development or operation of any other
type of retail shopping facility which is located within a radius of five (5)
miles of, and competes directly for tenants with, a retail shopping facility
which, within the 365 day period ending on the date of the termination of
Executive's employment hereunder, was (i) under development by the Company or
its affiliate; (ii) owned (with an effective ownership interest of 50% or more),
directly or indirectly, by the Company; or (iii) operated by the Company.
2.Disclosure of Information. Executive acknowledges that in and as a result of
her employment hereunder, she may be making use of, acquiring and/or adding to
confidential information of a special and unique nature and value relating to
such matters as financial information, terms of leases, terms of financing,
financial condition of tenants and potential tenants, sales and rental income of
shopping centers and other specifics about Company's development, financing,
construction and operation of retail shopping facilities. Executive covenants
and agrees that he/she shall not, at any time during or following the term of
her employment, directly or indirectly, divulge or disclose for any purpose
whatsoever any such confidential information that has been obtained by, or
disclosed to, her as a result of her employment by Company.






--------------------------------------------------------------------------------




3.Reasonableness of Restrictions.


(a)    Executive has carefully read and considered the foregoing provision of
this Section, and, having done so, agrees that the restrictions set forth in
this Section, including but not limited to the time period of restriction set
forth in the covenant against competition are fair and reasonable and are
reasonably required for the protection of the interests of Company and its
officers, directors and other employees.
(b)    In the event that, notwithstanding the foregoing, any of the provisions
of this Section shall be held invalid or unenforceable by a court of competent
jurisdiction, the remaining provisions thereof shall nevertheless continue to be
valid and enforceable as though the invalid or unenforceable parts had not been
included herein. In the event that any provision of this Section relating to the
time period and/or the areas of restriction shall be declared by a court of
competent jurisdiction to exceed the maximum time period or areas such court
deems reasonable and enforceable, the time period and/or areas of restriction
deemed reasonable and enforceable by the court shall become and thereafter be
the maximum time period and/or areas.
4.Consideration. Executive promises in this Section not to compete with the
Company and not to disclose information obtained during her employment by the
Company are made in consideration of the Company's agreement to pay the
compensation provided for herein for the period of employment provided herein.
Such promises by Executive constitute the material inducement to Company to
employ Executive for the term and to pay the compensation provided for in this
Agreement and to make and to continue to make confidential information developed
by Company available to Executive.


5.Company's Remedies. Executive covenants and agrees that if she shall violate
any of her covenants or agreements contained in this Section, the Company shall,
in addition to any other rights and remedies available to it at law or in
equity, have the following rights and remedies against Executive:


(a)    The Company shall be relieved of any further obligation to Executive
under the terms of this agreement;
(b)    The Company shall be entitled to an accounting and repayment of all
profits, compensation, commissions, remunerations or other benefits that
Executive, directly or indirectly, has realized and/or may realize as a result
of, growing out of or in connection with, any such violation; and
(c)    Company shall be entitled to a permanent injunction to prevent or
restrain the breach or violation of the agreements contained herein by Executive
or by Executive's partners, agents, representatives, servants, employees and/or
any and all persons directly acting for or with Executive.
The foregoing rights and remedies of the Company shall be cumulative and the
election by the Company to exercise any one or more of them shall not preclude
the Company's exercise of any other rights described above or otherwise
available under applicable principles of law or equity.




--------------------------------------------------------------------------------




7.
SEVERANCE BENEFITS.



1.Description of Benefits.


(a)    Termination without Cause or for Good Reason: Subject to Section 7.1(g),
if Executive's employment shall be terminated (i) by the Company other than for
Cause or (ii) by the Executive for Good Reason, subject to the limitation in
Section 7.2 and the provisions of Section 10.2 hereof, the Company shall pay
Executive an amount equal to one hundred percent (100%) of the sum of (x) her
Annual Base Salary and (y) her “Average Annual Cash Bonus.” Such amount shall be
paid in equal consecutive installments, in accordance with the Company's regular
pay schedule and subject to Section 10.2(d), over a twelve (12) month period
beginning on the effective date of the termination of Executive's employment.
For these purposes, Executive's “Average Annual Cash Bonus” shall be the average
of the Cash Bonuses earned by Executive for each of the three consecutive
Contract Years (or if Executive has not been employed for three full Contract
Years, such fewer number of full Contract Years she has been employed by the
Company) immediately preceding the Contract Year in which Executive's
termination of employment occurs.
(b)    Termination by Death or Disability. Subject to Section 7.1(g), upon the
termination of the Executive's employment by reason of her death or Disability,
the Company shall pay to the Executive or to the personal representatives of her
estate (i) within thirty (30) days after the termination, a lump-sum amount
equal to fifty percent (50%) of the Executive's Annual Base Salary for the
Contract Year in which the termination occurs and (ii) on or before the day on
which the Executive's Cash Bonus for the Contract Year in which the termination
occurs would have been payable pursuant to Section 3.2 if the termination had
not occurred, an amount equal to the Cash Bonus the Executive would have
received for that Contract Year if the termination had not occurred multiplied
by a fraction the numerator of which is the number of days in that Contract Year
before the date of termination and the denominator of which is 365. This
subsection 9(b) shall not limit the entitlement of the Executive, her estate or
beneficiaries to any disability or other benefits then available to the
Executive under any life, disability insurance or other benefit plan or policy
which is maintained by the Company for the Executive's benefit.
(c)    Termination for Cause or Without Good Reason. If the Executive's
employment is terminated by the Company for Cause or by the Executive without
Good Reason, the Executive shall be entitled to receive all Annual Base Salary
and all Benefits accrued through the date of termination, payable in accordance
with the Company's ordinary payment practices and, in any event, on or prior to
the fifteenth (15th) day of the third (3rd) calendar month following the end of
the calendar year in which the date of termination occurs.
(d)    Resignation following a Change of Control. If the Executive elects to
terminate her employment following the first Change of Control to occur during
the Contract Term (pursuant to Section 5.1(g)), the Company shall pay the
Executive an amount equal to one hundred percent (100%) of the sum of (x) her
Annual Base Salary and (y) her Average Annual Bonus (as defined above). Such
amount shall be paid in equal consecutive installments, in accordance with the
Company's regular pay schedule and subject to Section 10.2(d), over a twelve
(12) month period beginning on the effective date of the termination of
Executive's employment and, in any event, the first installment shall be paid on
or prior to the Cessation Date.
(e)    Survival. Neither the termination of the Executive's employment hereunder
nor the expiration of the Contract Term shall impair the rights or obligations
of any party hereto which shall have accrued hereunder prior to such termination
or expiration.




--------------------------------------------------------------------------------




(f)    Mitigation of Damages. In the event of any termination of the Executive's
employment by the Company, the Executive shall not be required to seek other
employment to mitigate damages, and any income earned by the Executive from
other employment or self‑employment shall not be offset against any obligations
of the Company to the Executive under this Agreement.
(g)    Cessation of Severance Benefits. In the event of any termination of the
Executive's employment following the Cessation Date, including, without
limitation, a termination of employment by the Company for Cause or by the
Executive for Good Reason, the Executive shall not be entitled to receive any
severance payments or benefits that would otherwise have been payable to the
Executive pursuant to this Agreement in connection with a termination of
employment.
2.Limitation on Severance Benefits.


(a)    Notwithstanding any other provision of this Agreement, and except as
provided in paragraph 7.2(b) below, payments and benefits to which Executive
would otherwise be entitled under the provisions of this Agreement will be
reduced (or the Executive shall make reimbursement of amounts previously paid)
to the extent necessary to prevent the Executive from having any liability for
the federal excise tax levied on certain “excess parachute payments” under
section 4999 of the Internal Revenue Code as it exists as of the date of this
Agreement.
(b)    The Company may determine the amount (if any) of reduction for each
payment or benefit that the Executive would otherwise be entitled to receive.
The extent to which the payments or benefits to the Executive are to be reduced
pursuant to paragraph 7.2(a) will be determined by the accounting firm servicing
the Company on the date that the Executive's employment is terminated. The
Company shall pay the cost of such determination.
(c)    If the final determination of any reduction in any benefit or payment
pursuant to this Section has not been made at the time that the Executive is
entitled to receive such benefit or payment, the Company shall pay or provide an
estimated amount based on a recommendation by the accounting firm making the
determination under subparagraph 10(b). When the final determination is made,
the Company shall pay the Executive any additional amounts that may be due or
the Executive shall reimburse the Company for any estimated amounts paid to the
Executive that were in excess of the amount payable hereunder.
8.
DEFINITIONS.



“Annual Base Salary” is defined in Section 3.
“Average Annual Cash Bonus” is defined in Section 7.1
“Cash Bonus” is defined in Section 3.




--------------------------------------------------------------------------------




“Cause.”    For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive's employment hereunder upon (i) the Company's
determination that she has embezzled money or property, (ii) the Executive's
willful refusal to perform reasonable duties incident to her employment after
ten (10) days' written notice to Executive from the Chief Executive Officer,
Chief Operating Officer or Board of Directors of the company of the specific
duties to be performed, or (iii) commission of a felony which, in the judgment
of the Board of Directors of the Company, adversely affects the business or
reputation of the Company.
“Cessation Date” is defined in Section 5.1(g).
“Change of Control” shall mean (A) the sale, lease, exchange or other transfer
(other than pursuant to internal reorganization) by the Company or Tanger
Factory Outlet Centers, Inc. (“TFOC”) of more than 50% of the total gross fair
market value of its assets to a single purchaser or to a group of associated
purchasers; (B) the acquisition of securities of TFOC or the Company in one or a
related series of transactions (other than pursuant to an internal
reorganization) by a single purchaser or a group of associated purchasers (other
than Executive or any of her lineal descendants, lineal ancestors or siblings)
which results in their ownership of fifty (50%) percent or more of the number of
Common Shares of TFOC (treating any Partnership Units or Preferred Shares
acquired by such purchaser or purchasers as if they had been converted to Common
Shares) that would be outstanding if all of the Partnership Units and Preferred
Shares were converted into Common Shares; or (C) a majority of the members of
the Company's Board of Directors are replaced during any twelve month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.
“Contract Term” is defined in Section 2.
“Contract Year” is defined in Section 2.
“Disability” shall mean Executive's inability, due to a physical or mental
illness that is expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, to perform any of the
material duties assigned to her by the Company for a period of ninety (90) days
or more within any twelve consecutive calendar months.
“Good Reason.”    The Executive shall have “Good Reason” to terminate her
employment hereunder if (i) the Company materially fails to make payment of
amounts due to Executive hereunder; (ii) Company commits a material breach of
its obligations under this Agreement; or (iii) the principal duties of Executive
are required to be performed at a location other than the Greensboro, North
Carolina metropolitan area without her consent following the occurrence of (A) a
Change of Control, (B) a merger, consolidation or similar transaction in which
TFOC or the Company does not survive as an independent, publicly owned
corporation or TFOC or an entity wholly owned by TFOC ceases to be the sole
general partner of the Company, or (C) a merger involving TFOC if, immediately
following the merger, the holders of TFOC's shares immediately prior to the
merger own less than fifty percent (50%) of the surviving company's outstanding
shares having unlimited voting rights or less than fifty percent (50%) of the
value of all of the surviving company's outstanding shares. Notwithstanding the
foregoing, the Executive shall not have Good Reason to resign her employment
unless (x) she provides the Company with Notice of Termination within 90 days
after the occurrence of the act purported to constitute Good Reason, (y) the
Company has not remedied the alleged violation(s) on or before the date of
termination specified in the Notice of Termination (which, for the avoidance of
doubt, shall be a date not less than 30 days following the date such Notice of
Termination is provided), and (z) such resignation occurs on or prior to the
second anniversary of such act.




--------------------------------------------------------------------------------




“Section 409A” shall mean, collectively, Section 409A of the Internal Revenue
Code of 1986, as amended, and the Department of Treasury Regulations and other
interpretive guidance promulgated thereunder, including without limitation any
such regulations or other guidance that may be issued after the date of this
amendment and restatement.
9.
MISCELLANEOUS.



1.Binding on Successors. This Agreement shall be binding upon and inure to the
benefit of the Partnership, the Company, the Executive and their respective
successors, assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.


2.Governing Law. This Agreement is being made and executed in and is intended to
be performed in the State of North Carolina, and shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
North Carolina without any reference to principles of conflicts or choice of law
under which the law of any other jurisdiction would apply.


3.Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


4.Notices. All notices, demands, requests or other communications (collectively,
“Notices”) required to be given or which may be given hereunder shall be in
writing and shall be sent by (a) certified or registered mail, return receipt
requested, postage prepaid, or (b) national overnight delivery service, or
(c) facsimile transmission (provided that the original shall be simultaneously
delivered by national overnight delivery service or personal delivery), or
(d) personal delivery, addressed as follows:
If to Company,
Tanger Properties Limited Partnership
to:    
3200 Northline Avenue
 
Suite 360
 
Greensboro, NC 27408
 
Attention:


With a copy to:
 
 
 
 
 



If to Executive,
VIRGINIA R. SUMMERELL
to:    
6 Independence Ct.
 
Greensboro, NC 27408
With a copy to:
 
 
 
 
 







--------------------------------------------------------------------------------




Any Notice so sent by certified or registered mail, national overnight delivery
service or personal delivery shall be deemed given on the date of receipt or
refusal by the intended recipient as indicated on the return receipt, or the
receipt of the national overnight delivery service or personal delivery service.
Any Notice sent by facsimile transmission shall be deemed given when received by
the intended recipient as confirmed by the telecopier electronic confirmation
receipt. A Notice may be given either by a party or by such party's attorney. A
Party may (i) change the address to which any Notice to that Party hereunder is
to be delivered or (ii) designate additional or substituted parties to whom
Notices hereunder to such Party should be sent with any such change or
designation to be effective five (5) Business Days after delivery of notice
thereof to the other Party in the manner herein provided. As used herein the
term “Business Day” shall mean every day, other than Saturdays, Sundays and any
other day on which banks in the State in which the Center is located are not
generally open for the conduct of banking business during normal business hours.


5.Entire Agreement. The terms of this Agreement are intended by the parties to
be the final expression of their agreement with respect to the employment of the
Executive by the Partnership and the Company and may not be contradicted by
evidence of any prior or contemporaneous agreement. The parties further intend
that this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.


10.SECTION 409A.


1.The parties acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with, and the parties agree to use
their best efforts to achieve timely compliance with Section 409A of the
Internal Revenue Code of 1986, as amended and the Department of Treasury
Regulations and other interpretive guidance promulgated thereunder
(collectively, “Section 409A”), including without limitation any such
regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company determines that any compensation or benefits payable or
provided under this Agreement may be subject to Section 409A, the Company may
adopt (without any obligation to do so or to indemnify the Executive for failure
to do so) such limited amendments to this Agreement and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Company reasonably determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to this Agreement or (ii) comply with the requirements of Section
409A. No provision of this Agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of Section
409A from the Executive or any other individual to the Company or any of its
affiliates, employees or agents.






--------------------------------------------------------------------------------




2.Separation from Service under 409A. Notwithstanding any provision to the
contrary in this Agreement:


(a)    No amount shall be payable pursuant to Sections 7.1(a) or (b) unless the
termination of the Executive's employment constitutes a “separation from
service” within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations; and
(b)    If the Executive is deemed at the time of his separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion of the termination benefits to
which the Executive is entitled under this Agreement (after taking into account
all exclusions applicable to such termination benefits under Section 409A),
including, without limitation, any portion of the additional compensation
awarded pursuant to Sections 7.1(a) or (b), is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of the Executive's termination benefits shall not be provided to the Executive
prior to the earlier of (A) the expiration of the six-month period measured from
the date of the Executive's “separation from service” with the Company (as such
term is defined in the Department of Treasury Regulations issued under Section
409A of the Code) or (B) the date of the Executive's death. Upon the earlier of
such dates, all payments deferred pursuant to this Section 10.2(b) shall be paid
in a lump sum to the Executive, and any remaining payments due under the
Agreement shall be paid as otherwise provided herein; and
(c)    The determination of whether the Executive is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Section 1.409A-1(i) of the Department of Treasury Regulations
and any successor provision thereto); and
(d)    For purposes of Section 409A of the Code, the Executive's right to
receive installment payments pursuant to Section 7.1(a) shall be treated as a
right to receive a series of separate and distinct payments; and
(e)    The reimbursement of any expense under Section 4.2 or Section 7.1 shall
be made no later than December 31 of the year following the year in which the
expense was incurred. The amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate
originals as of the day and year first above written.




TANGER PROPERTIES LIMITED PARTNERSHIP
(Company)
 
 
 
By:
/s/ Frank C. Marchisello
Print Name:
Frank C. Marchisello
Print Title:
Vice President of Tanger GP Trust, its sole General Partner



/s/ Virginia R. Summerell (seal)
Executive
 
Print Name:
Virginia R. Summerell









